Case 16-64294-jrs       Doc 64     Filed 07/31/20 Entered 07/31/20 15:59:28             Desc Main
                                   Document      Page 1 of 8



                   IN THE UNITED STATES BANKRUPTCY COURT
               NORTHERN DISTRICT OF GEORGIA - ATLANTA DIVISION

 IN RE:                                             *   CASE NO.: 16-64294-JRS
 Rashaeda Diandra Goodwin,                          *
 AKA Rashaeda Diandra Jones,                        *
                                                    * CHAPTER: 13
                                                    *
                                                    *
 Debtor                                             *


           NOTICE OF FILING OF MODIFICATION OF CONFIRMED PLAN,
               DEADLINE FOR FILING WRITTEN OBJECTIONS AND
            HEARING DATE AND TIME IF OBJECTION IS TIMELY FILED

       To: Creditors and Other Parties in Interest

PLEASE TAKE NOTICE that Rashaeda Diandra Goodwin filed a proposed
modification to the confirmed plan in this case, a copy of which modification you are
receiving with the notice or have recently received by mail. Pursuant to Rule 3015(g) of
the Federal Rules of Bankruptcy procedure, any creditor or other party in interest
opposing this proposed modification must file that objection in writing with the Court on
or before the following deadline.

       DEADLINE FOR FILING OBJECTION: Twenty-four (24) days after the date on
which their proposed Modification was filed. The proposed modification was filed on
  7/31/2020
________________________.        If the twenty-third day after the date of service falls on a week-
end or holiday, the deadline is extended to the next business day.

PLACE OF FILING:

US Courthouse
Clerks Office Room 1340
75 Ted Turner Drive, SW
Atlanta, GA 30303

       If you mail an objection to the Court for filing, you must mail it early enough so the
Court will receive it on or before the date stated above.



You must also serve a copy on the undersigned at the address stated below and on the Debtor at:
5543 Katherine Village Drive Ellenwood GA, 30294.
Case 16-64294-jrs     Doc 64    Filed 07/31/20 Entered 07/31/20 15:59:28       Desc Main
                                Document      Page 2 of 8




        PLEASE TAKE FURTHER NOTICE that if an objection to the proposed Modification
is timely filed, the Court will hold a hearing on the modification in Court Room 1404 (14th
Floor) of the US Courthouse, 75 Ted Turner Drive, SW, Atlanta, GA 30303, at 10:10AM, on
September 8, 2020. If no objection is timely filed, the proposed Modification will be
effective pursuant to 11 U.S.C.§1329(b)(2) as part of the Confirmed Plan without further
order or notice.

“Given the current public health crisis, hearings may be telephonic
only. Please check the “Important Information Regarding Court
Operations During COVID-19 Outbreak” tab at the top of the
GANB Website prior to the hearing for instructions on whether to
appear in person or by phone.”



                                                DATED: 7/31/2020

                                                /s/
                                                Brian M. Shockley, GA Bar No. 643752
                                                Attorneys for Debtor



      Clark & Washington PC
      3300 NE Expy NE - Bldg 3
      Atlanta, Ga. 30341
      (P) 404-522-2222
      (F) 770-220-0685
Case 16-64294-jrs      Doc 64     Filed 07/31/20 Entered 07/31/20 15:59:28           Desc Main
                                  Document      Page 3 of 8



                   IN THE UNITED STATES BANKRUPTCY COURT
               NORTHERN DISTRICT OF GEORGIA - ATLANTA DIVISION

 IN RE:                                              *    CASE NO.: 16-64294-JRS
 Rashaeda Diandra Goodwin,                           *
 AKA Rashaeda Diandra Jones,                         *
                                                     *         CHAPTER: 13
                     Debtor                          *

                   POST-CONFIRMATION MODIFICATION OF PLAN
                        AND REQUEST FOR ITS APPROVAL

       Rashaeda Diandra Goodwin Debtor, proposes to modify the confirmed plan of
reorganization as set forth below and requests that this modification be approved.


                                 MODIFICATION OF PLAN
       Rashaeda Diandra Goodwin Debtor, hereby modifies the Chapter 13 Plan as
follows:
                                            1.

       Debtor modifies the Chapter 13 Plan paragraph 2 – Plan Payments and Length of Plan, to

(DECREASE) Plan payment from $1165.00 to $665.00 per month retroactive to December 2019

as the nfs purchased a new vehicle..

                                                2.
       Debtor modifies the Chapter 13 Plan paragraph 10 – Other Provisions, to (ADD) the
following:
(B). Other direct payments to creditors. Debt owed to the United States department of
Education shall be paid direct when due.

       WHEREFORE Debtor prays:
       (a)     That this “Post-Confirmation Modification of Plan and Request for its Approval”
               be filed, read and considered;

       (b)     That this Honorable Court grant this Modification; and,

       (c)     That this Honorable Court grants such other and further relief as it may deem just
               and proper.
Case 16-64294-jrs   Doc 64   Filed 07/31/20 Entered 07/31/20 15:59:28    Desc Main
                             Document      Page 4 of 8



                                             Respectfully Submitted,
                                            /s/
                                            Brian M. Shockley, GA Bar No. 643752
                                            Attorneys for Debtor
     Clark & Washington PC
     3300 NE Expy NE - Bldg 3
     Atlanta, Ga. 30341
     (P) 404-522-2222
     (F) 770-220-0685
       Case 16-64294-jrs       Doc 64    Filed 07/31/20 Entered 07/31/20 15:59:28           Desc Main
                                         Document      Page 5 of 8



                                        CERTIFICATE OF SERVICE


       I the undersigned certify under penalty of perjury that on this day I served the following parties with a
copy of the attached “Post-Confirmation Modification of Plan and Request for its Approval” by placing true
copies of same in the United States Mail with adequate postage affixed to insure delivery, addressed to:


Rashaeda Diandra Goodwin
5543 Katherine Village Drive
Ellenwood GA, 30294


       I further certify that Nancy J Whaley, the Chapter 13 Trustee, was served via the ECF electronic
mail/noticing system.

       And, In the same manner, I served the parties listed on the attached matrix at the addresses indicated
therein,




                                                    DATED: 7/31/2020

                                                    /s/
                                                    Brian M. Shockley, GA Bar No. 643752
                                                    Attorneys for Debtor




       Clark & Washington PC
       3300 NE Expy NE - Bldg 3
       Atlanta, Ga. 30341
       (P) 404-522-2222
       (F) 770-220-0685
Case 16-64294-jrs      Doc 64    Filed 07/31/20 Entered 07/31/20 15:59:28            Desc Main
                                 Document      Page 6 of 8



                  IN THE UNITED STATES BANKRUPTCY COURT
              NORTHERN DISTRICT OF GEORGIA - ATLANTA DIVISION

IN RE:                                            *      CASE NO.: 16-64294-JRS
Rashaeda Diandra Goodwin,                         *
AKA Rashaeda Diandra Jones,                       *
                                                  *            CHAPTER: 13
                                                  *
                                                  *
                    Debtor                        *
             UNSWORN DECLARATION UNDER PENALTY OF PERJURY


       I, Rashaeda Diandra Goodwin, hereby certify under penalty of perjury that I have direct
knowledge of the information in the attached pleading and it is true and correct to my best belief.

       Signed: s/                                                   Date: 7/29/2020
               Rashaeda Diandra Goodwin
                Case 16-64294-jrs              Doc 64   Filed 07/31/20            Entered 07/31/20 15:59:28      Desc Main
Label Matrix for local noticing                     Heather D. Bock
                                                         Document           Page 7 of 8             Capital One
113E-1                                              McCalla Raymer Leibert Pierce LLC               Po Box 30285
Case 16-64294-jrs                                   1544 Old Alabama Road                           Salt Lake City, UT 84130-0285
Northern District of Georgia                        Roswell, GA 30076-2102
Atlanta
Thu Jul 30 12:46:16 EDT 2020
Capital One Bank (USA), N.A.                        (p)JPMORGAN CHASE BANK N A                      E. L. Clark
PO Box 71083                                        BANKRUPTCY MAIL INTAKE TEAM                     Clark & Washington, LLC
Charlotte, NC 28272-1083                            700 KANSAS LANE FLOOR 01                        Bldg. 3
                                                    MONROE LA 71203-4774                            3300 Northeast Expwy.
                                                                                                    Atlanta, GA 30341-3932

Fed Loan Servicing                                  Financial Data Systems                          (p)GEORGIA DEPARTMENT OF REVENUE
Po Box 69184                                        Attn: Managing Officer/Agent                    COMPLIANCE DIVISION
Harrisburg, PA 17106-9184                           1638 Military Cutoff Rd                         ARCS BANKRUPTCY
                                                    Wilmington, NC 28403-5751                       1800 CENTURY BLVD NE SUITE 9100
                                                                                                    ATLANTA GA 30345-3202

Rashaeda Diandra Goodwin                            IC Systems, Inc                                 IRS
5543 Katherine Village Drive                        Po Box 64378                                    401 W. Peachtree St., NW
Ellenwood, GA 30294-6609                            Saint Paul, MN 55164-0378                       Stop #334-D
                                                                                                    Room 400
                                                                                                    Atlanta, GA 30308

A. Michelle Hart Ippoliti                           Maria C. Joyner                                 LVNV Funding
McCalla Raymer Leibert Pierce, LLC                  Nancy J. Whaley,                                Po Box 10497
1544 Old Alabama Road                               Standing Chapter 13 Trustee                     Greenville, SC 29603-0497
Roswell, GA 30076-2102                              Suite 120
                                                    303 Peachtree Center Avenue
                                                    Atlanta, GA 30303-1286
LVNV Funding, LLC its successors and assigns        Michael J. McCormick                            Ciro A. Mestres
assignee of FNBM, LLC                               McCalla Raymer Leibert Pierce, LLC              McCalla Raymer Leibert Pierce, LLC
Resurgent Capital Services                          1544 Old Alabama Road                           1544 Old Alabama Road
PO Box 10587                                        Roswell, GA 30076-2102                          Roswell, GA 30076-2102
Greenville, SC 29603-0587

Nationstar Mortgage LLC                             (p)NATIONSTAR MORTGAGE LLC                      Nissan Motor Acceptance
8950 Cypress Waters Blvd                            PO BOX 619096                                   POB 660366
Coppell, TX 75019-4620                              DALLAS TX 75261-9096                            Dallas, TX 75266-0366



Nmac                                                Pediatrix Medical Group                         Piedmont Healthcare, Inc.
Po Box 660360                                       c/o JoAnn Carlheim                              P.O. Box 102859
Dallas, TX 75266-0360                               Patient Financial Service Manager               Atlanta, GA 30368-2859
                                                    PO Box 100445
                                                    Atlanta GA 30384-0445

Santander Consumer USA                              John D. Schlotter                               Synchrony Bank/Walmart
Santander Consumer USA                              McCalla Raymer Pierce, LLC                      Po Box 965064
Po Box 961245                                       1544 Old Alabama Road                           Orlando, FL 32896-5064
Fort Worth, TX 76161-0244                           Roswell, GA 30076-2102


U. S. Attorney                                      U.S. Department of Education                    Nancy J. Whaley
600 Richard B. Russell Bldg.                        C/O FedLoan Servicing                           Nancy J. Whaley, Standing Ch. 13 Trustee
75 Ted Turner Drive, SW                             P.O. Box 69184                                  303 Peachtree Center Avenue
Atlanta GA 30303-3315                               Harrisburg, PA 17106-9184                       Suite 120, Suntrust Garden Plaza
                                                                                                    Atlanta, GA 30303-1216
                Case 16-64294-jrs           Doc 64       Filed 07/31/20 Entered 07/31/20 15:59:28                      Desc Main
                                                         Document      Page 8 of 8
                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Chase Card Services                                 Georgia Department of Revenue                        Nationstar Mortgage LLC
Attn: Correspondence Dept                           Accounts Receivable Collection Section               PO Box 619096
Po Box 15298                                        1800 Century Blvd. NE                                Dallas, Texas 75261-9741
Wilmington, DE 19850                                Suite 9100
                                                    Atlanta, GA 30345




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Nationstar Mortgage LLC                          (u)Nationstar Mortgage LLC dba Mr. Cooper            End of Label Matrix
                                                                                                         Mailable recipients     29
                                                                                                         Bypassed recipients      2
                                                                                                         Total                   31
